DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to an invention non-elected without traverse.  Accordingly, claims 1-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Eisenman on 01/08/2020.

The application has been amended as follows: 
12. (Currently Amended) A method for delivering, positioning and/or repositioning a collapsible and expandable stent frame having a stent within a patient’s heart chamber, comprising:
providing at least three non-looped wire and looped wire pairs, wherein a distal end of each of the at least three wire pairs is operatively and releasably connected with three non-looped wire and looped wire pairs, the non-looped wire wraps around the junction and extends through a loop formed on the distal end of the looped wire, and wherein proximal ends of each wire in the at least three wire pairs extend outside the patient;
providing a delivery catheter comprising a lumen with a proximal end and a distal end;
positioning the distal end of the delivery catheter within the heart chamber;
advancing the stent in an expanded configuration into the proximal end of the lumen of the delivery catheter and collapsing the stent to a collapsed configuration;
translating the collapsed stent in the collapsed configuration distally through the lumen of the delivery catheter;
delivering the collapsed stent out of the distal end of the lumen of the delivery catheter and expanding the stent to an expanded working configuration;
manipulating the proximal ends of each wire in the at least three non-looped wire and looped wire pairs to position the expanded stent within the patient’s heart chamber;
releasing the non-looped wire from the looped wire to disconnect each of the at least three non-looped wire and looped wire pairs from the expanded and positioned stent; and
withdrawing each non-looped wire and looped wire proximally through the delivery catheter lumen.

17.    (Currently Amended) The method of claim 14, wherein the stent comprises a lower outer surface at least partially covered by a fabric skirt, wherein the at least three non-looped wire and looped wire pairs extend through the fabric skirt, and wherein the junction between the two struts is located at the lower end of the stent.
wherein each wire pair of the at least three wire pairs engaging a junction between two struts at a location that is spaced apart from the other wire pairs.
19. (Currently Amended) The method of claim 12, further comprising providing a releasable lock operatively engaging the proximal end of the non-looped wire in each of the at least three non-looped and looped wire pairs.
20. (Currently Amended) The method of claim 18, further comprising providing a releasable lock operatively engaging each looped wire of the at least three non-looped and looped wire pairs.
21. (Currently Amended) The method of claim 19, wherein locking the releasable lock corresponding to one of the at least three non-looped and looped wire pairs prevents the non-looped and looped wires of that wire pair from moving relative to each other.
22. (Currently Amended) The method of claim 19, wherein unlocking the releasable lock from the non-looped wire of one of the at least three non-looped and looped wire pairs allows relative movement between the non-looped wire and the looped wire of that non-looped and looped wire pair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771